PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SASAKI et al.
Application No. 16/149,883
Filed: 2 Oct 2018
For METHOD OF MANUFACTURING A CAPACITOR INCLUDING DIELECTRIC STRUCTURE FORMED OF SINTERED BODY
:
:
:
:	DECISION ON PETITION
:
:
:
:



This is a decision on the petition filed November 5, 2020, requesting the Office to recognize that a claim under 35 U.S.C. 
§ 120 for the benefit of priority to a prior-filed non-provisional application was timely made.

The petition is GRANTED.

This application was filed on October 2, 2018, along with an ADS that contained a benefit claim such that this application is a division of prior-filed application number 15/651,582.

The USPTO mailed a filing receipt on October 24, 2018, which lists the domestic priority data as “[t]his application is a DIV of 15/651,582 07/17/2017.”

The USPTO mailed a Notice to File Corrected Application Papers, Notice of Allowance Mailed, on October 29, 2020, which indicates the domestic benefit claim listed on the ADS that was included on initial deposit could not be recognized since the ADS was not signed.

With this petition, Petitioner argues the ADS that was submitted on initial deposit was properly signed.

Petitioner’s argument has been deemed to be persuasive.  The USPTO finds the ADS that was submitted on initial deposit was executed in a manner that is compliant with 37 C.F.R. 
§ 1.4(d)(2).


The Office of Patent Publication will be notified of this decision, so that this application can be processed into a patent.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning the status of the application should be directed to the Office of Patent Publication at 571-272-4200.



/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl. Corrected Filing Receipt




    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.